        Case: 4:20-cr-00125-SEP Doc. #: 60-1 Filed: 01/30/21 Page: 1 of 7 PageID #: 122

Date/Time Prtnted. 1012112019 10:44:26                                                                     19-46342
Printed By I Renon: 4398 I brannan 4398

                                   SAINT LOUIS COUNTY POLICE DEPARTMENT
                                           INVESTIGATIVE REPORT
                                             19-46342- ORIGINAL
                                            INVESTIGATIVE INFORMATION
Offense                     UNLAWFUL USE OF A FIREARM
Juris Reporting             SAINT LOUIS COUNTY           Call Received           ON VIEW
For Jurisdiction            SAINT LOUIS COUNTY           Reporting Officer       4756 • PATTERSON
c... Stltus                 CLEARED BY ARREST            Reporting Dept.         NORTH COUNTY PRECINCT
Canvassed                   l2l                          Evidence Seized         l2l
 CADDetalla
Date/Time Received          0913012019 08:36 MONDAY          Nature              DRUG VIOLATION
Date/Time Dispatch          0913012019 08:36 MONDAY          Date/Time Arrival   0913012019 08:36 MONDAY
Unit Num.                   1111                             COG IS              1070
PCTIDist                    NORTH COUNTY PRECINCT            Sector              3
 Alllpand l..ocation
Street Address              11149 RIAZA SQ, SAINT LOUIS COUNTY
Aptl8ulti/Rm #                                              Location DHc

Caller Name
Street Address
Apt/Sulte/Rm #                                               Location Desc
Phone#

Date/Time From              0913012019 08:36 MONDAY         Date/Time To
Premise                     APARTMENT PARKING LOT
Street Address              11149 RIAZA SQ, SAINT LOUIS COUNTY
Apt/Suite/Am t                                           11 Location Dose
 Burglary-Details
Entry Point                                                  Exit Point
Entry Method                                                 Tools Used          FIREARM
VIsible Point of Entry?     0

       Ageney-
A;encyiPeraonnel

                            4768                             Jurisdiction        SAINT LOUIS COUNTY
Name                        BELL                             Unit Assignment     NORTH COUNTY ECINCT
DSN                         4747                             Jurisdiction        SAINT LOUIS COUNTY
Name                        JOHNSON                      "   Unit AMignmant      NORTH COUNTY PRECINCT

                            081301201111:07 MONDAY           Entem By            4597 ·BUTLER

                            10/16/201913:13 WEDNESDAY        Approved By         3818 ·WILLIAMS
                            1010212019 07:01 WEDNESDAY       Approved By         3293 ·O'HARA




                                                                                           DEFENDANT'S
                                                                                       I     EXH~BIT



                                                                                                             Page 1 of 7
                                                                                                       001
            Case: 4:20-cr-00125-SEP Doc. #: 60-1 Filed: 01/30/21 Page: 2 of 7 PageID #: 123

Datemme Printed : 10/21/201910:44:26                                                                            19-46342
Printed By/ Reason: 4398 / brannan 4398

                                               VICTIM BUSINESS INFORMATION
Will Prosecute               121
Business Name                STATE OF MISSOURI
Business Type                GOVERNMENT
Additional Info
                                              ADDITIONAL PARTY INFORMATION
Person lnvolvement(s)          REPORTING PARTY, PERSON DISCOVERING, POLICE OFFICER
 Person Information       _]
Last Name                      PATTERSON                       First Name              DSN 4756
Middle Name                                                    Suffi x Name
Race                                                           Ethnicity
Sex
DOB                                                            Age
SSN                                                            Resident Status
Driver License State                                           Driver License Number
I Employment
Employer                                                       Occupation
 Email Address
 Additional Information
                                                     SUSPECT INFORMATION
Role                           ARRESTED-BOOKED AT POLICE STATION
Caution Code(s)
Last Name                      HILL                            First Name              ERVIN
Middle Name                    RAY                             Suffix Name
Al ias
Race                           BLACK                           Ethnicity               NOT OF HISPANIC ORIGIN
Gender                         MALE
DOB                            11/25/1976                      Age                     42
Birth Place                    MISSOURI , MISSOURI
SSN                            XXX-XX-XXXX                     Resident Status         RESIDENT
Dri ver License State          MISSOURI                        Driver License Number   H200064017
Person Code                    ADULT                           Marital Status          SINGLE
 Phys ical Characteristics
Height (Feet)                  5                               Height (Inches)         10
Weight (LBS)                   185.0
Hair Color                     BLACK                           How Worn                SHORT
Ey e Color                     BROWN
Physical Desc.
Cloth ing Desc.
Scars/Marks/Tattoos            TATTOOS ON BOTH FOREARMS
 HOME Address
Street Address                 7448 BLANDING DR, SAINT LOUIS, MISSOURI, 63135
Apt/Suite/Rm #                                                  Location Desc

Area Code                      314                             Contact Name
Phone#                         498-1294                        Ext.
 Employm_e_n_t _ __
Employed                       D
Employer                                                       Occupation
 Email
 Numeric Identifiers
SID - 01053221 , FBI - 792958XA6, CID - 362100, OCN - JC009010
 Charges
DELIVERY OF A CONTROLLED SUBSTANCE, UNLAWFUL POSSESSION OF A FIREARM
 Administration
                                                                                                                  Page 2 of 7
                                                                                                            002
           Case: 4:20-cr-00125-SEP Doc. #: 60-1 Filed: 01/30/21 Page: 3 of 7 PageID #: 124

Date/Time Printed: 10/21 /2019 10:44:26                                                          19-46342
Printed By/ Reason : 4398 / brannan 4398

Miranda Given                D                               DSN Giving Miranda
Warrant To Be Applied For By Reporting Officer IZI           Send Teletype            D
Released                     D
 Medical Assistance
Medical Assistance           D
 Related Victim Business
1.                          STATE OF MISSOURI IS THE Stranger OF HILL, ERVIN, RAY
 Phys ical State/Emotions
Physical State
Emot ions
Emotions Comments
 Additional Information
                                                  VEHICLE INFORMATION
Owner Name                  ERVIN HILL
Vehicle Role(s)             SUSPECT'S VEHICLE
 Vehicle Description
Model Year                  2014                             Make                     NISSAN
Model                       ALTIMA
Type                        PASSENGER
Style                       4 DOOR SEDAN
VIN                         1 N4AL3AP1 EN336684
Plate                       VA3J2U                           License Month/Year       / 2020
Primary Color               RED                              Secondary/Interior Color
Doors Locked                                                 Ignition Locked
Keys Left in Vehicle                                         Ve hic le Insured
Unique Char
Issuing Li cense State       MISSOURI                     # Plates Miss ing
Pl ate Type                  PASSENGER AUTOMOBILE PLATES,
                             REGULAR
 Vehicle Theft
Vehicle Va lue
 Additional Informatio n
                                               PROPERTY #1 INFORMATION
Owner Name                   ERVIN HILL
Property Role(s)             SEIZED
Property Classification      WEAPONS -OTHER/NON-FIREARM
Article                      MAGAZINE
Description                  EXTENDED 30 ROUND
Manufacturer                                                 Model
Serial Number
Owner Applied #
Quantity
Property Value
Recovered Value                                              Recovered Date
Additional Info
                                               PROPERTY #2 INFORMATION
Owner Name                   ERVIN HILL
Property Role(s)             SEIZED
Property Classification      WEAPONS-OTHER/NON-FIREARM
Article                      MAGAZINE
Description                  25 ROUNDS
Manufacturer                                                 Model
Serial Number
Owner App lied #
Quantity
                                                                                                     Page 3 of 7
                                                                                               003
           Case: 4:20-cr-00125-SEP Doc. #: 60-1 Filed: 01/30/21 Page: 4 of 7 PageID #: 125

DatefTime Printed: 10/21/2019 10:44:26                                                         19-46342
Printed By/ Reason: 4398 / brannan 4398

Property Value
Recovered Value                                          Recovered Date
Additional Info
                                            PROPERTY #3 INFORMATION
Owner Name                  ERVIN HILL
Property Role(s)            SEIZED
Property Classification     DRUG/NARCOTICS
Article                     MARIJUANA
Description                 GREEN LEAFY SUBSTANCE IN A DARK CONTAINER
Manufacturer                                             Model
Serial Number
Owner Applied #
Quantity                    1
Property Value
Recovered Value                                          Recovered Date
Additional Info
                                            PROPERTY #4 INFORMATION
Owner Name                  ERVIN HILL
Property Role(s)            SEIZED
Property Classification     DRUG/NARCOTICS
Article                     CRACK COCAINE
Description                 CLEAR CONTIANER CONTAINING WHITE ROCK LIKE SUBSTANCE
Manufacturer                                             Model
Serial Number
Owner Applied #
Quantity                    1
Property Value
Recovered Val ue                                         Recovered Date
Additional Info
                                            PROPERTY #5 INFORMATION
Owner Name                  ERVIN HILL
Property Role(s)            SEIZED, EVIDENCE
Property Classification     WEAPONS-OTHER/NON-FIREARM
Article                     CASING
Description                 SPENT 9MM
Manufacturer                                             Model
Serial Number
Owner Applied#
Quantity
Property Value
Recovered Value                                          Recovered Date
Additional Info
                                              FIREARM INFORMATION
Owner Name
Firearm Roles               SEIZED
 Detail Info
Manufacturer                CENTURY ARMS                 Model              TP9
Caliber                     9                            Serial Num.        T6472-1 4
Classification              PISTOL,SEMIAU                Firearm Action     SEMI-AUTOMATIC
Total Length                7.55                         Barrel Length      4.46
Finish                      BLUE STEEL                   Stock Material
Description                 BLACK AND TAN IN COLOR
Firearm Value
Recovered Value
Recovered Date
 Computer Entry Info.
                                                                                                   Page 4 of 7

                                                                                             004
           Case: 4:20-cr-00125-SEP Doc. #: 60-1 Filed: 01/30/21 Page: 5 of 7 PageID #: 126

Datemme Printed: 10/21/201910:44:26                                                                                      19-46342
Printed By / Reason: 4398 / brannan 4398

Action                      ENTRY                            Category                    RECOVERED GUN
Reference Number            G01022776                        Sender                      4597
Additional Information      TT517
Additional Info
                                               PROCEDURE INFORMATION
                            IZI Neighborhood Canvassed       IZI   Send A Teletype       IZI   Was Any Evidence Seized
Teletype Message            ENTER SEIZED FIREARM
Teletype/Reference #        TT517/G01022776                  Entered By                  4597
   --                                                    NARRATIVE         - -       -   ---           - --- ---
I, Officer K. Patterson, DSN 4756, with the St. Louis County Police
Department currently assigned to the Division of Patrol- North County
Precinct, wishes to report the following:

On September 30, 2019, at approximately 0836 hours, I responded to
a report of a shot fired call at the apartment building known and
numbered as 11149 Riaza Square. The call was generated by a Shotspotter
activation. The following officers were also attached to the call
arriving in full duty uniform:

P.O Bell, DSN 4768
P.O Johnson, DSN 477

Saint Louis County call notes indicated the following:

- SHOT SPOTTER ACTIVATION
- ONE SHOT HEARD

Upon arrival in the area, I observed a red vehicle currently idling,
parked in front of the aforementioned address. The vehicle was described
as a:

2014 Nissan Sentra
MO plate: VA3-J2U
Color: red

The vehicle was occupied by one (1) black male driver and was the only
vehicle in the immediate area. I activated my emergency lights and pulled
behind the aforementioned vehicle.

I exited my patrol car in full Saint Louis County Police attire, and
made my way towards the red Sentra. As I approached, I observed the
sole occupant exit from the driver's door, and quickly walk towards the
apartment building located to the east.

I advised the male driver that I was conducting an investigative stop and
asked him to return to his vehicle. The male was later identified by his
Missouri operator's license as Ervin, Hill (B/M, DOB: 11/25/1976)

                                                                                                                           Page 5 of 7
                                                                                                                  005
           Case: 4:20-cr-00125-SEP Doc. #: 60-1 Filed: 01/30/21 Page: 6 of 7 PageID #: 127
                                                               I"""\.
Datefrime Printed: 10/21/2019 10:44:26                                                   19-46342
Printed By / Reason: 4398 I brannan 4398

I advised Hill that I had reports of shots fired in the area and asked
if he (Hill} had heard anything. Hill stated, "No, I've just been parked
here waiting for my girl."

Hill was extremely nervous and unable to make direct eye contact. When
Hill was asked if he (Hill} was currently carrying a firearm, or if there
was a firearm in the vehicle, Hill refused to reply. A terry frisk was
conducted on Hill with negative results.

PO Johnson and PO Bell arrived on scene during this time.

While PO Johnson and PO Bell spoke with Hill, I conducted a visual
inspection of the inside of Hill's vehicle through the open driver's
window. While doing so, I observed, in plain view, a brass shell casing
lying on the front driver's side floor board.  It should be noted that I
also smelled what I believed to be burnt marijuana emitting from inside
the suspect's vehicle.

A record check was conducted, at which time I discovered that Hill was
the registered owner of the suspect's vehicle.

I advised Hill that I would be conducting a search of the inside of his
vehicle based on the spent shell casing and possible narcotics use.

A search of Hill's vehicle concluded the following:

1. Century Arms 9mm, loaded with one (1) "live" 9mm. round of ammunition
located in the barrel making the firearm in question capable of lethal
use. An attached extended magazine attached loaded with twenty-four
(24) "live" 9mm rounds of ammunition. (Record check concluded no theft on
firearm}

- The firearm in question was located between the front driver's seat and
center console.

2. Black round container

- Containing a clear plastic baggy with approximately twelve (12) grams
of purported marijuana.

-Additional purported marijuana weighing approximate twelve (12) grams
unpackaged.

-Located in cup holder next to front driver's seat.

3. Clear round container

                                                                                             Page 6 of 7
                                                                                      006
           Case: 4:20-cr-00125-SEP Doc. #: 60-1 Filed: 01/30/21 Page: 7 of 7 PageID #: 128
                                                                ~\
Date/Time Printed: 10/21/2019 10:44:26                                                   19-46342
Printed By / Reason: 4398 / brannan 4398

-containing purported ~crack" cocaine

-Additional unidentifiable purple pill located at bottom of container.

-Located in the center console, next to the front driver's seat.

I returned to Hill and advised him he (Hill) was being placed under
arrest for the formal charges of Felon in Unlawful Use of a Weapon and
Possession of a Controlled Substance. Hill was handcuffed behind his back
 (checked for proper fit) and secured in the front seat of my fully marked
St. Louis County Patrol vehicle (A173).

Hill was advised of his rights per Miranda, at which time Hill stated he
(Hill) understood and did not wish to make a statement.

All aforementioned items were seized and later entered into evidence
under evidence log #39618.

The firearm was entered as seized under teletype #517.

Hill was transported to the First Precinct (11815 Benham Road) and
charged with the following:

1. Deliver/Possession of a Controlled Substance
2. Unlawful use of a Weapon

Hill was later transported to Saint Louis County Intake a released
pending application of warrant.

Any further information will be added in a supplemental report.

Nothing further.




                                                                                             Page 7 of 7
                                                                                      007
